Title: To Thomas Jefferson from John Ramsay, 22 November 1788
From: Ramsay, John
To: Jefferson, Thomas


London, 22 Nov. 1788. Early in the summer he received a letter from his uncle enclosing one for TJ with a small parcel of “newly discovered grass seed sent… by a Mr. Walters, the discoverer” of the seed; gave both to a gentleman who was going to Paris, who “forgot them at his lodgings”; has just discovered this and encloses the letter, but the grass seed has been “misplac’d”; will send the seed if it can be found. Is informed by his uncle that a bookseller in Paris “who has reprinted his History” owes him some money which may be had by applying to TJ; if so, asks TJ to order “it to be pay’d to Mr. Fraser or his order”; or, “if there is none due,” to send him a “line or two on the subject,” so that he may “transmitt an account to Dr. Ramsay.” Can be reached at the “Carolina Coffee house London.” [In postscript:] “Mr. Fraser the gentleman who will deliver you this has been in South Carolina and Georgia for Eightteen months with no other view but that of collecting plants in which he has been very successful having discovered a number of new plants which have since been discribed in a work lat[ely] published, called Floria Carolinianus. The [seeds?] of these plants he takes with him to Paris under the Patronage of Monsieur L’Heritier. As Mr. Fraser is joint propriter in the grass mentioned in the letter he will be able to give you a full account off it.”
